              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 KIRK SZOPINSKI,

                           Plaintiff,

 v.                                                 Case No. 18-CV-436-JPS

 THOMAS NELSON, CRAIG
                                                                   ORDER
 THEANDER, and PATRICK GORMAN,

                           Defendants.


1.     INTRODUCTION

       Plaintiff Kirk Szopinski (“Szopinski”), a prisoner proceeding pro se,

alleges that the defendants, employees of Waupun Correctional Institution

(“WCI”), violated his civil rights by refusing to give him any drinking water

for three days while was on a “dry cell” restriction because he had ingested

part of a pen. (Docket #19). Szopinski claims the defendants knew he should

receive water at regular intervals even when he was on medical dry cell

status but deliberately chose not to give him any. The Court permitted

Szopinski to proceed against the defendants on an Eighth Amendment

conditions-of-confinement claim. (Docket #16).

       On June 3, 2019, the defendants filed a motion for summary

judgment, along with a brief, proposed facts, and supporting declarations.

(Docket #25–#32). Szopinski filed a brief in response to the defendants’

motion, a response to their proposed findings of fact, his own proposed

findings of fact, and a declaration. (Docket #33–#36). The defendants did

not file a reply, and their time to do so has long since passed. They also did

not file a response to Szopinski’s proposed findings of fact until January 30,
2020, after the Court had alerted defendants’ counsel to the same issue in

another case. (Docket #41); see also Shaw v. Edwards et al., Case No. 18-CV-

140, Docket #52 at 1–3, (E.D. Wis.).

       Federal Rule of Civil Procedure 56 and Civil Local Rule 56 describe

in detail the form and contents of a proper summary judgment submission.

In particular, the rules permit a non-moving party to submit his own

“statement . . . of any additional facts that require the denial of summary

judgment,” Civ. L. R. 56(b)(2)(B)(ii), and they prescribe the procedure for

the moving party to reply to those facts, Civ. L. R. 56(b)(3)(B). The local rules

also make explicitly clear that the Court “will deem uncontroverted

statements of material fact admitted solely for the purpose of deciding

summary judgment.” Civ. L. R. 56(b)(4); see also Fed. R. Civ. P. 56(e)(2) (“If

a party fails to properly support an assertion of fact or fails to properly

address another party’s assertion of fact . . ., the court may . . . consider the

fact undisputed for purposes of the motion[.]”).

       There is simply no reason for this Court to excuse the defendants’

failure to respond to Szopinski’s proposed facts in the time prescribed by

the rules. The Court regularly holds pro se litigants to this procedural rule,

see Hill v. Thalacker, 210 F. App’x 513, 515 (7th Cir. 2006) (noting that district

courts have discretion to enforce procedural rules against pro se litigants),

and it will do the same for the represented defendants here. Thus, the Court

will deny the defendants’ motion for leave to file a tardy response to

Szopinski’s proposed facts, (Docket #40), and will deem Szopinski’s

proposed facts, (Docket #35), undisputed for purposes of deciding the

defendants’ summary judgment motion. See Fed. R. Civ. P. 56(e)(2); Civ. L.

R. 56(b)(4).




                                  Page 2 of 12
       However, even taking Szopinski’s proposed facts as true, there is no

material fact in dispute that would preclude summary judgment in this

case. For the reasons explained below, the defendants are entitled to

judgment in their favor.1

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most




       1
         On May 6, 2019, before the defendants filed their summary judgment
motion in this case, Szopinski filed a motion to compel discovery responses from
the defendants. (Docket #24). In it, Szopinski explains that the defendants
produced admissions and documents in response to Szopinski’s discovery
requests, but they did not provide interrogatory responses. Defense counsel had
written to Szopinski on April 5, noting that those responses were “forthcoming,”
and reminding Szopinski that he had just accepted service on behalf of the
defendants a month earlier. (Docket #24-1). Szopinski’s motion to compel does not
describe his outstanding interrogatories with any particularity, and he did not
include a copy of the interrogatories. Therefore, Szopinski did not equip the Court
will sufficient information to decide whether the evidence Szopinski sought was
relevant to this litigation and warranted an order compelling production.
Szopinski’s motion to compel will therefore be denied. The Court further notes
that Szopinski made no mention in his summary judgment materials of evidence
that he wanted to collect but couldn’t because of the defendants’ failure to respond
to his interrogatories; it appears the defendants either completed their production
as promised or Szopinski did not believe the missing evidence was worth
mentioning in response to summary judgment.


                                   Page 3 of 12
favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

3.     RELEVANT FACTS

       The following facts are taken from Szopinski’s proposed facts,

(Docket #35), which the Court deems undisputed, as well as the defendants’

proposed facts, (Docket #28), subject to Szopinski’s disputes of the same,

(Docket #33), and the parties’ declarations, (Docket #29–#32 and #36). At all

times relevant to this lawsuit, Szopinski was an inmate at WCI and the

defendants were employees of WCI. Thomas Nelson (“Nelson”) was a

lieutenant, Craig Theander (“Theander”) was a captain, and Patrick

Gorman (“Gorman”) was a correctional officer.

       On August 25, 2017, Szopinski ingested a piece of a pen in an attempt

to harm himself. He was taken to Waupun Memorial Hospital to receive

treatment and was then returned to the prison. Consistent with the

hospital’s discharge orders, Nurse Jennifer Kacyon instructed that

Szopinski be placed in the restrictive housing unit on a “dry cell”

restriction, meaning all water to his cell was turned off. This was done so

that WCI staff could monitor Szopinski’s bowel movements and determine

if the pen piece passed normally. Prison policy requires that “any inmate

confined to a cell or room without water shall be offered liquids (water or

milk with meals, etc.) at least every four hours as long as the water supply

is turned off.” Wisconsin Department of Corrections Division of Adult

Institutions Policy #306.00.31(II)(C)(2). Nelson and Theander were the shift

supervisors on August 25, and Gorman was not working. Nelson submitted

an incident report for supervisor review that day, stating that Szopinski was

placed on dry cell status by direction of the Health Services Unit (“HSU”).

Szopinski refused his morning and noon meals that day.


                                Page 4 of 12
       At 6:15 p.m. that evening, Szopinski banged his head against the wall

repeatedly because, he says, he was being denied drinking water. He was

moved to a holding cell before being taken offsite to Waupun Memorial

Hospital for treatment. Szopinski returned to the institution between 8:45

p.m. and 9:00 p.m. and was placed back on observation status. Szopinski

complains that Nelson was at his cell five times throughout the night but

did not offer him water; it is undisputed that this was during third shift,

when inmates are asleep. There is no record of Szopinski asking for water

that night.

       On August 26, Szopinski refused his morning and noon meals.2 The

nutritional log book does not indicate whether Szopinski refused his

evening meal. On August 27, Szopinski refused all three meals he was

offered. The defendants claim that officer Zackary Keske (“Keske”), who is

not a defendant, offered Szopinski water with his lunch tray at 10:30 a.m.

and Szopinski refused. Szopinski disputes this, averring that Keske did not

interact with him that day. An incident report authored by Keske supports

the defendants’ story, but as Szopinski notes, the report appears to have

been written several months after the incident. (Docket #29-1 at 7–8). The

defendants also claim that at 10:45 a.m. on August 27, officer Wolf (“Wolf”),

who is not a defendant, offered Szopinski water. An observation log entry

supports this. (Docket #29-2 at 15). Plaintiff claims that Wolf did not offer

him water on August 27.



       2The defendants state that in addition to three meals per day, Szopinski
would have been offered water four times a day along with his medications.
Szopinski avers that he did not take his medications during the relevant
timeframe, and the record does not indicate whether or not this is true. The Court
will accept Szopinski’s version of this fact.


                                  Page 5 of 12
       Gorman’s shift on August 27 was the first time he encountered an

inmate on dry cell status. He was responsible for the observation checks of

Szopinski from 2:00 p.m. until 8:30 p.m. that day. At the 3:45 p.m. check,

Szopinski was standing at his cell door asking for water. He also had his in-

cell camera covered. Gorman was instructed to make uncovering the

camera a priority before giving Szopinski water. Prison records do not

indicate when Szopinski’s camera was ultimately uncovered. The

defendants then claim that at 5:20 p.m., the water was turned on in

Szopinski’s cell for fifteen minutes. An observation log entry supports this.

(Docket #30-2 at 4). Szopinski says he was not told that the water was on at

that time, so he did not drink. The observation log also indicates that

Szopinski asked Gorman for a cup of water at 7:45 p.m.; Szopinski says

Gorman refused to give him any, either because of the dry cell restriction,

see (Docket #28 at 12–13), or because Szopinski’s in-cell camera was still

covered, see (Docket #35 at 1).

       On the morning of August 28, Szopinski was offered a breakfast tray

and milk and he refused both. He was removed from observation status at

9:00 a.m. and his drinking water was turned on at 10:00 a.m. He saw an

HSU nurse at 12:40 p.m. for evaluation because of his hunger strike. He

drank a bottle of Gatorade in the exam room but refused other offerings.

4.     ANALYSIS

       The Eighth Amendment protects inmates from prison conditions

that constitute “the unnecessary and wanton infliction of pain.” Hudson v.

McMillian, 501 U.S. 1, 5 (1992). This includes confinement under humane

conditions that provide for inmates’ basic human needs. See Childress v.

Walker, 787 F.3d 433, 438–39 (7th Cir. 2015). A prison official who exhibits

deliberate indifference to conditions of confinement that deprive an inmate


                                  Page 6 of 12
of “the minimal civilized measure of life’s necessities” violates the Eighth

Amendment. Farmer v. Brennan, 511 U.S. 825, 834 (1970).

       A conditions-of-confinement claim has both objective and subjective

components. See Estate of Miller, ex rel. Bertram v. Tobiasz, 680 F.3d 984, 989

(7th Cir. 2012). The plaintiff must show that 1) his confinement conditions

deprived him of “the minimal civilized measure of life’s necessities;” and

2) the defendants’ acts or omissions in response to those conditions

coincided with “a sufficiently culpable state of mind.” See Wilson v. Seiter,

501 U.S. 294, 297, 304 (1991); see also Townsend v. Cooper, 759 F.3d 678, 687

(7th Cir. 2014). As to the objective element, ordinary discomfort does not

implicate the Eighth Amendment; hardship is “part of the penalty that

criminal offenders pay for their offenses against society.” Rhodes v.

Chapman, 452 U.S. 337, 347 (1981) (citation omitted). The court must

scrutinize prison conditions in the context of the “evolving standards of

decency that mark the progress of a maturing society.” Id. at 346. As to the

subjective element, an inmate must allege that defendant prison officials

were involved in creating a problematic prison condition or were aware of

a problematic condition and did nothing to abate it. See Townsend, 759 F.3d

at 687 (inmate must demonstrate that the defendants acted with knowledge

that he faced a substantial risk of serious harm and disregarded that risk by

failing to take reasonable measures to abate it).

       Although “[n]othing in the Constitution requires that each prisoner

be provided with clean, cold, warm, or any other form of running water in

his cell,” Jelinek v. Roth, No. 93–3316, 1994 WL 447266, at *2 (7th Cir. Aug.

19, 1994), courts in the Seventh Circuit have held that lack of adequate

drinking water can amount to an objectively serious condition of

confinement. See, e.g., Davis v. Biller, No. 00-CV-50261, 2003 WL 22764872,


                                 Page 7 of 12
at *2 (N.D. Ill. Nov. 18, 2003) (holding inmates have a basic right to adequate

drinking water). A total lack of drinking water that endures for an extended

period may, therefore, implicate the Eighth Amendment. See Hoffman v.

Hertz, No. 15-CV-00289, 2015 WL 2407274, at *1–2 (N.D. Ill. May 19, 2015)

(a detainee’s allegations that jail officers denied him “drinking water” and

“running water” in his cell for three days were “enough to put forth

sufficiently serious conditions, at least for purposes of initial review”).

       However, a lack of running water in an inmate’s cell is not a

constitutional violation where the inmate has other access to drinking

water. See Muhammad v. Wilson, No. 05 C 743, 2006 WL 2413710, at *2–3

(N.D. Ill. Aug. 16, 2006) (where plumbing was broken for seven days but

plaintiff was given three meals a day, including beverages with each meal,

the challenged condition “was an inconvenience” and “did not amount to

a constitutional violation”); cf. Ramirez v. Beatty, No. 93–2306, 1994 WL

75897, at *3 (7th Cir. March 8, 1994) (holding an inmate’s complaint that he

was “housed in a cell without running water” did not state an objectively

serious deprivation because he “had access to other cells which contained

working plumbing”).

       In this case, Szopinski has not put forward evidence to show that the

conditions of his confinement from August 25 to August 28, 2017 deprived

him of the minimal civilized measure of life’s necessities. Specifically, the

defendants did not deprive him of water for three days as he alleged. Even

taking Szopinski’s proposed facts as true and construing the other evidence

in his favor, the evidence shows that Szopinski was offered meal trays,

including milk or water, at least twice on August 25 and 26, three times on

August 27, and in the morning on August 28 before the water in his cell was

turned on. Szopinski’s proposed facts and declaration are bare of any claim


                                 Page 8 of 12
that he was not offered meal trays during this time, and he admits that the

nutritional log book shows that refused the meals offered to him.

       Szopinski’s primary argument is that the defendants did not

properly document their meal offerings, and his refusal of them, because

the observation log book (as opposed to the nutritional log book) does not

include information about meal offerings. Szopinski filed a grievance to this

effect, and it was affirmed, not because Szopinski presented evidence that

he was denied meals, but because prison policy requires a certain amount

of documentation that was not thoroughly completed. (Docket #33-1 at 42).

This case is not about the defendants’ failure to fill out observation logs in

compliance with prison policy; it is about whether they denied Szopinski

any water for three days.

       Similarly, this case also does not turn on whether the defendants

complied with DAI #306.00.31(II)(C)(2), which requires that inmates whose

water supply is turned off be offered liquids at least every four hours.

Violation of that rule does not necessarily amount to a constitutional

violation. The Eighth Amendment requires more. Only a deprivation that

is sufficiently serious to deprive an inmate the minimal civilized measure

of life’s necessities violates the Eighth Amendment. As explained above, a

total lack of drinking water that endures for an extended period may

implicate the Eighth Amendment, see Hoffman, No. 15-CV-00289, 2015 WL

2407274, at *1–2, but being offered water or milk only two or three times a

day for three days does not.

       Szopinski cannot expect to refuse the meals offered to him and then

successfully sue the defendants for not giving him liquids often enough. If

Szopinski was “deprived” of liquids in August 2017, it was due to his own

stubbornness. Although being offered liquids only twice or three times per


                                Page 9 of 12
day may not be comfortable, it is not sufficiently serious to satisfy the first

element of an Eighth Amendment conditions-of-confinement claim.

       Further, even if Szopinski had presented evidence to create a jury

question on the first element of his claim, he would fail on the second. That

is to say, no reasonable jury could find that the defendants were

deliberately indifferent Szopinski’s professed lack of drinking water. See

Townsend, 759 F.3d at 687 (inmate must demonstrate that the defendants

acted with knowledge that he faced a substantial risk of serious harm and

disregarded that risk by failing to take reasonable measures to abate it).

       Nelson and Theander were involved in the alleged deprivation only

in that they were the shift supervisors on duty at the time and were able to

observe Szopinski while he was on dry cell status. Nelson received

instruction from the HSU to place Szopinski on dry cell status, and he

complied. Both Nelson and Theander could, and did, rely on other officers,

whose job it was to deliver meals, to provide Szopinski the option to have

liquids with his meals. See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009)

(“Bureaucracies divide tasks; no prisoner is entitled to insist that one

employee do another’s job.”). Gorman’s involvement was limited to his

refusal to give Szopinski water while Szopinski had his in-cell camera

covered. This was eminently reasonable given Szopinski’s disobedience of

officers’ instructions, but more importantly, it is not evidence of Gorman’s

deliberate indifference to Szopinski’s alleged lack of water. As with Nelson

and Theander, there is no evidence that Gorman knew Szopinski was not

being offered meals, which include liquid, and failed to intervene to ensure

he was provided adequate sustenance.

       Szopinski has not created a jury question on either the objective or

subjective elements of his Eighth Amendment claim. See Springer v.


                                 Page 10 of 12
Durflinger, 518 F.3d 479, 484 (7th Cir. 2008) (“[S]ummary judgment is the

put up or shut up moment in a lawsuit, when a party must show what

evidence it has that would convince a trier of fact to accept its version of the

events.”) (quotation and internal marks omitted). His claim cannot proceed

to trial.

5.      CONCLUSION

        On the undisputed facts in the record, summary judgment is

appropriate in favor of the defendants.3 The Court must, therefore, grant

the defendants’ motion and dismiss this action with prejudice.

        Accordingly,

        IT IS ORDERED that the Plaintiff’s motion to compel (Docket #24)

be and the same is hereby DENIED;

        IT IS FURTHER ORDERED that the Defendants’ motion for leave

to file a late response to Plaintiff’s proposed findings of fact (Docket #40) be

and the same is hereby DENIED;

        IT IS FURTHR ORDERED that the Defendants’ motion for

summary judgment (Docket #25) be and the same is hereby GRANTED;

and

        IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

        The Clerk of the Court is directed to enter judgment accordingly.




        Because the Court finds summary judgment is appropriate on the merits
        3

on Szopinski’s claims, the Court does not reach the defendants’ request for
application of the doctrine of qualified immunity.


                                 Page 11 of 12
Dated at Milwaukee, Wisconsin, this 13th day of March, 2020.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                       Page 12 of 12
